I am for affirmance; but I think the statement of the law contained in Mr. Justice POTTER'S opinion in this case is too broad. Following plaintiff's injury he had an award of compensation for partial disability. This award *Page 164 
was paid in full by a lump sum settlement. Thereafter he filed two petitions for further compensation on the alleged ground of total disability. Incident to each of such petitions the department of labor and industry had before it for determination the question of whether plaintiff was then entitled to compensation either because of total disability or because of partial disability greater than that for which he had already received compensation. In the final determination of each of these two former petitions the department held he was not then entitled to further compensation. Necessarily this was an adjudication that plaintiff was not then totally disabled or partially disabled to a greater degree than when the first award was made. That such determinations are resjudicata has been held in numerous decisions of this court.
But plaintiff in his petition made still later and now before the court was entitled to a hearing as to whether his condition was such that he was then totally disabled or in a greater degree partially disabled and whether such disability had existed during all the period since his last preceding hearing or during any portion thereof. It is for this period that plaintiff in this present proceeding was awarded compensation for partial disability. There is testimony to sustain the award. The compensation was ordered to begin July 27, 1933, which is the date when his present petition was filed and subsequent to the denial of his last preceding petition. This award should be affirmed.
BUSHNELL, J., concurred with NORTH, J. *Page 165